Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,027,279 and over claims 1-14 of U.S. Patent No. 10,596,570. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘279 and ‘570 commonly recite a system and method for performing centrifugal separation comprising providing of a fluidic cartridge comprising a valve; centrifugation device comprising rotor, and receptacle pivotally connected to the rotor, the receptacle configured to receive the fluidic cartridge, and comprising a mechanical valve latching mechanism capable of mechanically latching the valve in a closed state during centrifugation of the fluidic cartridge.
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, “performing centrifugal processing of a fluidic cartridge” is non-idiomatic and confusing, since cartridge, in themselves are not “processed” by centrifuging, did applicant mean “centrifugal processing of a fluid mixture ( or fluid sample) within a fluidic cartridge…”.

			ALLOWABLE SUBJECT MATTER
Claims 1-22 would be allowable if rewritten or amended to overcome the rejections under Obviousness Double Patenting, and for claims 14-16, also 35 U.S.C. 112 (b) set forth in this Office action.
Independent claims 1 and 17 respectively distinguish and are non-obvious over all of the prior art in view of respective recitations in claims 1 and 17, of a system for performing centrifugal separation, comprising: a fluidic cartridge comprising a valve; centrifugation device comprising a rotor; receptacle pivotally connected to the rotor and receptacle comprising a mechanical valve latching mechanism capable of mechanically latching the valve in a closed state during centrifugation of the cartridge, with specifically, the receptacle which is pivotally connected to the rotor comprising the mechanical valve latching mechanism.  
The closest prior art encompasses patent publication CA 2,779,401; Sharon et al PGPUBS Document US 2012/0115705; Henkel et al patent 4,552,718 and Roth et al PGPUBS Document US 2012/0314528. Such prior art both individually and in combination teaches systems for performing centrifugal separation including rotors or the structural equivalent of rotors to which containers, receptacles or chambers are pivotally connected and the systems comprising various valves in separable containers or cartridges, coupled to automated and mechanical valve latching mechanisms. However, the prior art lacks teaching of any such valve latching mechanisms being comprised in a receptacle which is pivotally connected to a rotor a centrifugation device or system operable for performing centrifugal separation.

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
12/08/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778